Judgment unanimously affirmed. Memorandum: In this parole revocation proceeding, respondent did not err in declaring petitioner delinquent on the date he committed the new crime and was arrested, rather than on the date of his conviction. Executive Law § 259-i (3) (d) (i), the automatic revocation statute, requires the Parole Board to establish rules to "provide for * * * declaring such person to be delinquent as soon as practicable”. The applicable regulation provides, "The date of delinquency is the earliest date that a violation of parole is alleged to have occurred” (9 NYCRR 8004.3 [b]). Thus, the statute and regulations contemplate that the parolee will be declared delinquent on the date of the new crime, not the date of conviction. (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.